Title: To George Washington from George Clinton, 8 May 1778
From: Clinton, George
To: Washington, George


                    
                        Dear Sir
                        Poukeepsie [N.Y.] May 8th 1778
                    
                    I have received your Excellency’s Letters of the 24th & 30th of April last. In consequence of the first I have given Colo. Cooper, who lives in the Neighbourhood of Capt. Lieut. Crane, directions to use every Means in his Power to recover the Box, alluded to, with it’s Contents.
                    I shall be happy if my apprehension of Danger from the Enemy on the Northern & Western frontiers of this State should prove groundless; so that the whole of the continental Troops may be employed in this Quarter. And for this purpose I have made the best Disposition of the Militia, there, in my Power. The Drafts for filling up the five continental  Battalions of this State are nearly compleated, and some of them already on their March for East Town. Many of them could they have been permitted to choose their Regiments immediately on being drafted, would have enlisted to serve during the War; which would have been very much to the public Advantage. Some few who were very solicitous upon the Occasion have had my consent so to do.
                    Colo. Malcom waited upon me two Days since to know whether some thing could not be done in this State, towards filling up his Regiment. The Legislature conceiving themselves in honor bound to use every exertion in their Power, towards compleating their five Battalions, even which, from the weak condition of the State might be difficult to accomplish, could not think it expedient to give the same Encouragement to any other Regiment untill those were compleated. I am nevertheless persuaded that if Colo. Malcom’s Regiment was in this Department, from the Connection and Influence of his Officers, he would be able to get a number of Recruits from the Militia who are frequently called into Service; and I have not a doubt, but that Colo. Cortlands Regiment (had it continued here) might have been compleated in that Way; as I find the People of Westchester County much disposed to join his Regiment. Every Service which I can render Colo. Malcom towards recruiting his Regiment will be most chearfully granted to him. I am with great Respect and Esteem Your Excellency’s most Obedient Servant
                    
                        Geo. Clinton
                    
                